Order filed June 24, 2021.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00644-CV
                                  ____________

                  IN THE INTEREST OF E.D.S., A CHILD


                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-24757

                                    ORDER

      Appellant’s brief filed on May 11, 2020, discloses the name of a person who
was a minor when the underlying suit was filed. See Tex. R. App. P. 9.9(a)(3).
Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before July 5, 2021.

                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.